Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-15) in the reply filed on 4/30/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are sufficiently related such that a thorough search for the subject matter of the remaining designated inventions.  This is not found persuasive because as previously stated, the two groups have two distinct inventions.  The height adjuster of claims 2-15 can be used on different vehicles that do not require a cleaning function or to be controlled through automation/sensors. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/23/2020 and 8/22/2019 are being considered.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2013/0340201).
Regarding claim 1, Jang discloses a cleaner comprising: 

a wheel assembly (Item 40) including at least one wheel configured to support and move the main body over a surface; 
a suspension assembly (Item 70) coupled to the wheel assembly, the suspension assembly being configured to absorb shocks when the wheel assembly moves over uneven surfaces; and 
a height adjuster (Item 50) coupled to the main body, wherein the height adjuster is configured to change a distance between the bottom of the main body and the surface.  
The phrase “cleaner” is to be interpreted as any robotic cleaner.  After the preamble, the claims are lacking essential elements pertaining to how it is a cleaner.  Since the specification pertains only to embodiments with a robot with a suction port.  If the Applicant believes the claims should be given a broader scope than this, the examiner encourages the Applicant to include the essential elements to a “cleaner”.
Regarding claim 2, Jang discloses the cleaner according to claim 1, wherein the height adjuster is coupled to the suspension assembly, and the height adjuster is configured to ascend and descend such that the main body ascends when the height adjuster ascends, and the main body descends when the height adjuster descends (Figure 3 and 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2013/0340201) in view of McCarthy (US2012/0037862).
Regarding claim 3, Jang discloses the cleaner according to claim 1, wherein the height adjuster comprises: a drive motor (Item 60); a first rotary bar (Item 64) configured to be rotated by a torque of the drive motor; and at least one secondary rotary bar (Item 66) arranged perpendicular to the first rotary bar so as to be moved by a rotation of the first rotary bar, the secondary rotary bar being 59DOCKET NO.: PBC-0760 coupled to the suspension assembly so that the distance between the bottom of main body and the surface changes along with a rotation of the secondary rotary bar.  
Jang fails to explicitly disclose a secondary bar being rotated by the first rotary bar.  McCarthy teaches a jacking system wherein a first rotary bar (Item 534) rotates a second bar (Item 542).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the rack and pinion assembly as taught by Jang with the linear rotary shaft as taught by McCarthy.  Rack and pinion assemblies and linear rotating shafts are known in the art and are recognized as being equivalents.  Substituting one for the other would yield very predictable results.
Regarding claim 4, Jang in view of McCarthy disclose the cleaner according to claim 3, wherein the height adjuster further comprises a housing (Item 54) in which the first rotary bar and the secondary rotary bar are provided, the housing being coupled to the main body such that the main body and the housing move together when the secondary rotary bar rotates (Jang Figures 3 and 4).  
Regarding claim 5, Jang in view of McCarthy disclose the cleaner according to claim 4, wherein the first rotary bar is accommodated in the housing, and the secondary rotary bar protrudes from inside of the housing to an outside of the housing and is inserted into the suspension assembly (best shown in Figure 2 of Jang, Item 66 is connected to Item 68 which holds the spring and Item 66 is locate outside of item 54).  
Regarding claim 6, Jang in view of McCarthy disclose the cleaner according to claim 5, wherein the suspension assembly has an insertion hole having threads formed in an inner circumferential surface of the insertion hole(McCarthy Item 492), the secondary rotary bar has threads formed in an outer circumferential surface of the secondary rotary bar (McCarthy Item 460), and wherein the secondary rotary bar is inserted into the insertion hole so that the threads of the secondary rotary bar engage with the threads formed in the insertion hole.  
Regarding claim 7, Jang in view of McCarthy disclose the cleaner according to claim 6, wherein the suspension assembly comprises: a suspension frame (Jang Item 52); at least one guide bar (space in Item 52 for 70, between Item 68 and 44) coupled to the suspension frame, the wheel assembly being coupled to the guide bar so as to be moveable along the guide bar; and an elastic member (Item 70) through which the guide bar passes, the elastic member being configured to absorb shocks when the wheel assembly moves over uneven surfaces.  
Regarding claim 8, Jang in view of McCarthy disclose the cleaner according to claim 6 wherein the suspension assembly further comprises an insulator in which the insertion hole is formed, the insulator being coupled to the suspension frame (McCarthy Item 510).  
Regarding claim 9, Jang in view of McCarthy disclose the cleaner according to claim 7, wherein the suspension frame further includes a motor opening, and wherein the drive motor is provided outside the housing, is inserted into the motor opening, and moves within the motor opening when the height adjuster moves (Jang Item 54 has and opening for Item 60).  
Regarding claim 11, Jang in view of McCarthy disclose the cleaner according to claim 4, wherein the height adjuster further includes a plurality of bearings that allow the first rotary bar and the secondary rotary bar to rotate within the housing (McCarthy Item 560 and 496).  
Regarding claim 12, Jang in view of McCarthy disclose the cleaner according to claim 3, wherein the height adjuster further includes: a first worm provided at a rotary shaft of the drive motor (Jang Item 62); a first worm wheel provided at the first rotary bar (Item 64a), the first worm wheel being tooth-engaged with the first worm; at least one secondary worm provided at 
Regarding claim 13, Jang in view of McCarthy disclose the cleaner according to claim 12, wherein the first worm wheel and the secondary worm are formed integrally with the first rotary bar, and the secondary worm wheel is formed integrally with the secondary rotary bar (Jang Figure 2).  
Regarding claim 14, Jang in view of McCarthy disclose the cleaner according to claim 3, further comprising a plurality of secondary rotary bars, wherein the secondary rotary bars are arranged parallel to each other (Jang, Left and right wheel assemblies).  
Regarding claim 15, Jang in view of McCarthy disclose the cleaner according to claim 3, wherein the first rotary bar is arranged in a horizontal direction, and the secondary rotary bar is arranged in a vertical direction (McCarthy Figure 27 Items 534 and 542 are perpendicular to each other. It is common for the worm gears to be perpendicular to each other).
Allowable Subject Matter
Claim 10 would be allowable if rewritten into independent form.
There are no known references for a robotic cleaner that includes a suspension system, a height adjustment member which includes a motor, a first rotary shaft and a second rotary shaft wherein the second rotary shaft with a threaded hole in the housing, and a suspension frame with a lower section that protrudes past an upper section of the suspension frame and the upper and lower section of the suspension frame being stepped and nested such that the second rotary bar is seated on the top surface of the lower section of the suspension frame when the secondary rotary bar is completely inserted into the suspension frame. While searching, the Examiner came reference which is very similar to the Applicant’s instant invention CN108146182, but the priority date was not appropriate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723